Judgment is unanimously modified in its second decretal paragraph to substitute “the sum of Fifty ($50.00) Dollars per week” in place and stead of "the sum of Ninety-seven ($97.00) Dollars per week.” As modified, the judgment is otherwise affirmed, without costs. From the record we find that there was insufficient credit given to the defendant for his traveling and business expenses and that a more appropriate allowance for that purpose Would average $8,000 per year. It follows that Ms average net income would necessarily be reduced by that difference. Under the circumstances, the award for support and maintenance was excessive. Findings of fact and conclusions of law are modified accordingly. Settle order on notice. Concur — Rabin, J. P., M. M. Frank, Valen te, McNally and Bergan, JJ.